&rob 17, 1939




                        CQinloD     Na.    cwlr
                        86:     8uperheary        of   omria.6a   persdt
                               bond    forms

          we aaLmwl6dm  rsooipt or tw0 form or 83upsr-
he.37~OS 0wr8:eoa ;?a=litbona0 for 0pbi0n  68 t0 ~hther
the dam m66ts the roquirsaont8 of Arti    670la.
          You am r&isle& that the aondltiona~of thorw
bODaS azw as required by law and nmt tho requlremuts
as s6t out fn the abov6 Artlols.
                                  very truly your8




!?BC~bbb
XI%OlOMW~
AFPROVED: